


110 HR 5454 IH: To amend title 38, United States Code, to establish a

U.S. House of Representatives
2008-02-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5454
		IN THE HOUSE OF REPRESENTATIVES
		
			February 14, 2008
			Mr. Brown of South
			 Carolina (for himself and Mr. Price of
			 North Carolina) introduced the following bill; which was referred
			 to the Committee on Veterans’
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to establish a
		  presumption of service connection of amyotrophic lateral sclerosis for purposes
		  of the laws administered by the Secretary of Veterans Affairs.
	
	
		1.Presumption of service
			 connection for amyotrophic lateral sclerosisSection 1112(a) is amended by inserting
			 after paragraph (5) the following new paragraph:
			
				(6)amyotrophic lateral sclerosis developing a
				10 percent degree of disability or more at any
				time;
				.
		
